          Case 3:18-cv-01367-AC               Document 42    Filed 07/29/19      Page 1 of 5




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALISON MILNE, OSB # 155212
Assistant United States Attorney
alison.milne@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1033
Facsimile: (503) 727-1117
        Attorneys for Defendant United States



                               UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON




  ASTORIA DOWNTOWN MARKET, et                          Case No. 3:18-cv-01367-AC
  al.,
                                                       REPLY IN SUPPORT OF
                           Plaintiffs,                 DEFENDANT’S CROSS-MOTION FOR
                                                       SUMMARY JUDGMENT
                          v.


  UNTIED STATES OF AMERICA,

                           Defendant.
                                         I.     INTRODUCTION

    As Defendant established, the issues before the Court are whether the Food and Nutrition

Service (“FNS”) properly denied Plaintiffs’ application for participation as a retailer in the

Supplemental Nutrition Assistance Program (“SNAP”) and in turn whether the sanction of

permanent denial as a SNAP retailer was appropriate.

    Plaintiff McDaniel’s criminal convictions for illegal drug transactions clearly warranted his firm’s

denial of authorization as a SNAP retailer. 7 C.F.R. § 278.1(b)(3)(i)(A). Likewise, because Plaintiff

McDaniel has a record of criminal convictions that reflect on his business integrity, the sanction


Page 1      Reply in Support of Defendant’s Cross-Motion for Summary Judgment
           Case 3:18-cv-01367-AC           Document 42        Filed 07/29/19      Page 2 of 5




imposed by FNS denying Plaintiff Astoria Downtown Market was in line with what the regulations

require and was neither arbitrary nor capricious. Id. § 278.1(k)(3)(i).

                                          II.    ARGUMENT

         A. The agency’s interpretation of its own regulations was reasonable and entitled to
            substantial deference.

         FNS’s decision is consistent with the plain language and intent of 7 C.F.R. § 278.1(b)(3) and

Id. § 278.1(k)(3) and therefore entitled to deference. INS v. Nat’l Ctr. for Immigrants’ Rights, 502 U.S.

183, 189-90 (1991) (“[A]n agency’s reasonable, consistently held interpretation of its own regulation

is entitled to deference.”). The Final Rule adopting the regulation does not indicate that the agency

intended to exclude offenses for criminal convictions for transactions involving drugs as grounds for

denial of SNAP participation. 64 Fed. Reg. 23,165 (Apr. 30, 1999). The Rule acknowledges that

“[f]raudulent activity in the FSP [Food Stamp Program] or other government programs, or in

business-related activities in general, reflects on the ability of a firm to effectuate the purposes of the

FSP and abide by the rules governing the program,” but it does not say that other offenses do not

also reflect on a firm’s ability to successfully participate in SNAP. Id. It points out that

participating of retailers “is a privilege, not a right.” Id. The Final Rule provides examples of

business integrity matters but does not limit the matters to those listed: “business integrity matters

that fall under this category include conviction or civil judgment for offenses such as…commission

of fraud in connection with obtaining, attempting to obtain, or performing a public or private

agreement or transaction;” (emphasis added)). The Rule does not compel an alternate reading of

the regulation, and FNS’s interpretation of 7 C.F.R. § 278.1(b)(3)(i)(A) as applicable to Plaintiff

McDaniel’s convictions is neither plainly erroneous nor inconsistent with the regulation.

         FNS rationally determined that Plaintiff McDaniel’s convictions for Unlawful Delivery of

Marijuana and Unlawful Delivery of Psilocin qualified as commission of a criminal offense in


Page 2      Reply in Support of Defendant’s Cross-Motion for Summary Judgment
           Case 3:18-cv-01367-AC         Document 42        Filed 07/29/19      Page 3 of 5




connection with the performance of a private agreement or transaction and permanently denied

Astoria Downtown Market from participation as a SNAP retailer. A.R. 175-177; 7 C.F.R. §

278.1(b)(3)(i)(A). Plaintiff McDaniel’s convictions for delivery of two Schedule I controlled

substances, marijuana and psychedelic mushrooms, all occurred in Oregon where the meaning of

“delivery” is clearly defined by statute. A.R. 72-88. Oregon’s statutory definition of delivery

requires the involvement of two parties. Or. Rev. Stat. § 475.005(8). Or. Rev. Stat. § 475.005(8)

defines “delivery” as “the actual, constructive or attempted transfer, other than by administering or

dispensing, from one person to another of a controlled substance, whether or not there is an agency

relationship.” The terms delivery and transaction are interchangeable in Oregon. Thus Plaintiff

McDaniel’s convictions for transferring Schedule I controlled substances from one to another were

criminal offenses associated with private transactions and warranted disapproval of his application

under the regulation. 7 C.F.R. § 278.1(k)(3)(i). Schedule I controlled substances are drugs or other

substances that have high potential for abuse, serve no legitimate medical purpose in the United

States according to the federal government and lack “accepted safety for use of the drug or other

substance under medical supervision.” 21 U.S.C. § 812(b)(1) (2018). FNS’s decision in this case

was appropriate and valid and should be upheld.

         In their Response to Defendant’s Cross-Motion, Plaintiffs argue that if the performance of

an illegal agreement is carried out as expected, a firm owner’s participation in such an agreement or

contract would not reflect upon his or her level of honesty, business integrity or reputation. ECF

40 at p. 7. This argument runs contrary to the plain language of the regulation, 7 C.F.R. §

278.1(b)(3)(i)(A). Whether an agreement itself is illegal or whether illegal actions are taken to

perform an otherwise legal agreement, if a firm’s owners, officers or managers are involved FNS is

required to deny the firm authorization as a SNAP retailer. 7 C.F.R. § 278.1(b)(3)(i)(A). The

regulations require denial of authorization of any firm “…based on consideration of information

Page 3      Reply in Support of Defendant’s Cross-Motion for Summary Judgment
           Case 3:18-cv-01367-AC          Document 42        Filed 07/29/19      Page 4 of 5




regarding the business integrity and reputation of the firm as follows: …(i) Conviction of or civil

judgment against the owners, officers or managers of the firm for: (A) Comission of…a criminal

offense in connection with obtaining, attempting to obtain, or performing a public or private

agreement or transaction;” Id.

         In their Response to Defendant’s Cross-Motion, Plaintiffs again rely upon Warren v. United

States when attempting to argue that Plaintiff McDaniel’s criminal convictions for delivery of

marijuana and psychedelic mushrooms are not a reflection upon his business integrity, do not

involve dishonesty and are not equivalent to transactions. ECF 40, at pp. 7-8. Warren is an

unpublished, non-binding case from a district court within the Sixth Circuit. Warren v. United States,

No. 14-154-GFVT, 2015 WL 5321765 (E.D. Ky. Sept. 11, 2015). Further, Warren is distinguishable

because it examined a charge of Possession of Marijuana and focused solely on 7 C.F.R. §

278.1(b)(3)(i)(C). Id. at 11. In contrast, the instant case centers on a separate and distinct portion

of the regulation, 7 C.F.R. § 278.1(b)(3)(i)(A), dealing with criminal offenses related to public or

private agreements and transactions. FNS here based its decision solely on the charges involving

delivery choosing to overlook Plaintiff McDaniel’s possession charges; furthermore, there is no

inconsistency with Warren’s holding. Warren also does not assist Plaintiffs because it did not rule out

the possibility that an owner’s criminal drug conviction could preclude a retail store from

participating in SNAP. Warren at *29-30. Warren stressed that while it found that 7 C.F.R. §

278.1(b)(3)(i)(C) did not preclude authorization based upon such a conviction, other provisions such

as the catchall provision in 7 C.F.R. § 278.1(b)(3)(vi) may. Id. Plaintiff McDaniel was convicted of

Unlawful Possession of Psilocin; Unlawful Delivery of Psilocin; Unlawful Delivery of Marijuana;

Possession of Marijuana; Driving Under the Influence of Intoxicants; Possession of Inhalants and

Criminal Mischief. A.R. 72-88.

//

Page 4      Reply in Support of Defendant’s Cross-Motion for Summary Judgment
           Case 3:18-cv-01367-AC          Document 42       Filed 07/29/19       Page 5 of 5




         B. FNS’s sanction was appropriate because it tracked the plain language of the
            regulations.

         Based upon its determination that Plaintiff McDaniel lacked the requisite business integrity

required for participation as a SNAP retailer, FNS adhered to the plain wording of the regulation

providing that “[f]irms for which records of criminal conviction or civil judgment exist that reflect

on the business integrity of owners, officers, or managers as stipulated in 7 C.F.R. § 278.1(b)(3)(i)

shall be denied authorization permanently.” Id. § 278.1(k)(3)(i). Therefore FNS’s sanction should

be upheld. Kahin v. United States, 101 F. Supp. 2d 1299 (S.D. Cal. 2000) (noting that review of

sanctions imposed by FNS is governed by the arbitrary and capricious standard) (referring to Wong v.

United States, 859 F.2d 129, 132 (9th Cir. 1988)).

                                           CONCLUSION

         For these reasons, this Court should grant Defendant’s Cross-Motion.

Dated this 29th day of July, 2019.

                                                        BILLY J. WILLIAMS
                                                        United States Attorney
                                                        District of Oregon


                                                         /s/ Alison Milne
                                                        ALISON MILNE
                                                        Assistant United States Attorney




Page 5      Reply in Support of Defendant’s Cross-Motion for Summary Judgment
